DETAILED ACTION
Claim(s) 1, 3-16, 18, and 19 are pending for consideration following applicant’s amendment filed 9/13/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 depends from claim 2, which has been canceled.  Therefore, the scope of claim 8 is indefinite.
Claim 19 recites “recycling (204) the used water out of the recycling device (200) from the first water tank (210) to the at least one water source (100) and storing (204) the used water from the first water tank in a second water tank (220) for recycling to the at least one water source (100)”.  These limitations are unclear because the claim recites “the used water” both being delivered to the source and being stored for recycling to the source.  The language implies that these steps are performed simultaneously, which is not possible.  Instead, the claim should be written such that these steps are performed sequentially (in the manner performed by applicant) with the step of “storing” being performed before the water is recycled to the source.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 11, 12, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al. (US Patent Application 2016/0115675) in view of Pulyassary (US Patent 9528935).
Regarding Claim 1, Quigley discloses a recycling device (Figure 2) for recycling used water from at least one used water source (including 116 as shown in Figure 2), wherein the recycling device comprises a first water tank 120 arranged to receive used water from the at least one water source (via line 142), a first sensor means (water quality sensor 160) arranged to measure the water quality of used water in the first water tank (e.g. turbidity; para. 0032), wherein the recycling device comprises a second water tank (the pressure tank of the “Pressure Tank and Pump Switch” shown in Figure 2 provides a second water tank) arranged to receive used water from the first water tank (via the pump 156) and to store used water within the recycling device (the pressure tank is at least capable of storing water), and a water pump 156 and one or more valves (including bypass valve 166) arranged in the recycling device (as shown in Figure 2) such that used water from the first water tank 120 is able to be stored in the second water tank (pressure tank) when the water quality of the used water is above a determined threshold level (para. 0039-0040 especially; water meeting a threshold is usable by drawdown pump system 156 – otherwise, the water in the first water tank is drained to the sewer 132 via drawdown valve 154), and wherein the water pump 156 and one or more valves (including at least valve 166) further arranged in the recycling device such that used water from the first water tank 120 stored in the second water tank (“pressure tank”; it is noted that the claim does not require the “one or more valves” to be provided at any particular location within the system) is able to be recycled out of the recycling device from the second water tank (recycled to, e.g., 116, 128, or 126 as shown in Figure 2).
Quigley does not disclose wherein the first sensor means is arranged to measure at least RGB color of the used water.
Pulyassary teaches a system for monitoring water quality (abstract) and further teaches a sensor means (including a light and camera as described in col. 4, lines 42-60) arranged to measure RGB color of water (col. 3, lines 45-54) to determine the quality of the water (via a comparison with an acceptable level; col. 53-57). 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Quigley to include a sensor to measure RGB color of the water as taught by Pulyassary for the purpose of providing an additional quality measurement to thereby ensure that the quality of the water has met a predetermined threshold.
Regarding Claim 3, Quigley is seen as further disclosing control means 102 configured to control the pump 156 and the one or more valves (including 166) to recycle used water out of the recycling device the second water tank (pressure tank) when at least one water consumption device connected to the recycling device is determined to be in need of water (as described in para. 0036, the controller is programmed to supply stored water for re-use applications “at regular times”, which is seen to be readable as a consumption device “determined to be in need of water”).
Regarding Claim 4, Quigley further discloses control means 102 configured to control the pump 156 and the one or more valves (including 166 and 154) to discharge used water out from the first water tank 120 when the second water tank is determined to be full and at least one water consumption device connected to the recycling device is determined not to be in need of water, or when information indicating that the used water in the first water tank 120 is to be discharged has been received (Quigley at least discloses these limitations when information indicating that the used water in the first tank is to be discharged has been received, including at least information that the level in tank 120 exceeds the threshold).
Regarding Claim 5, Quigley is seen as further disclosing control means 102 configured to control the pump 156 and the one or more valves (including 166 and 154) to discharge stored used water from the second water tank (pressure tank) when the stored used water in the second water tank is determined to have been stored for a determined period of time or information indicating that the stored used water in the second water tank is to be discharged has been received in the control means (Quigley at least discloses these limitations when information indicating that the stored used water in the second water tank is to be discharged has been received in the control means, including information regarding the pre-programmed re-use applications “at regular times”, which inherently draws down water from the second water tank).
Regarding Claim 8, Quigley further discloses the control means 102 comprises a processor 202 and memory 204, wherein the memory is containing instructions executable by the processor (this is inherent in a memory/controller arrangement and also taught by Quigley in para. 0045).
Regarding Claim 11, Quigley further discloses control means 102 configured to control the pump and one or more valves based on the measured water quality from the first sensor means 160 (para. 0021), wherein the measured water quality from the first sensor means 160 comprise, in addition to RGB color (as taught by Pulyassary as described above), one or more of: the electrical conductivity, the temperature and the turbidity of the used water within the first water tank (e.g. turbidity; para. 0032 of Quigley).
Regarding Claim 12, Quigley further discloses the first sensor means 160 is further arranged to measure the amount of used water in the first water tank (160 includes a level sensor), and wherein the control means 102 is further configured to control the pump 156 and the one or more valves (including 166 and 154) based on the amount of used water in the first water tank 120 indicated by the first sensor means (para. 0027).
Regarding Claim 15, Quigley further discloses the at least one used water source (washing machine 116) comprises a water outlet (the outlet connecting to the line 142) connectable to a drain (this line is connectable to the sewer via bypass valve 166), and the water consumption device (e.g. irrigation 126) comprises a water inlet connectable to a clean water source (the irrigation inherently includes an inlet, this inlet is capable of being connected to a clean water source).
Regarding Claims 16 and 18, Quigley discloses a recycling system (Figure 2) comprising at least one used water source (washing machine 116), a water consumption device (also washing machine 116 as required by claim 18, the washing machine produces used water delivered to line 142 and also consumes water from the greywater distribution system as shown in Figure 2), and a recycling device according to claim 1 (as described above).
Regarding Claim 19, when making and using the device of Quigley, Quigley necessarily discloses a method performed in a recycling device (Figure 2) for recycling used water from at least one used water source (including 116 as shown in Figure 2), the method comprising: receiving used water from the at least one water source (via line 142 as shown in Figure 2) in a first water tank 120; measuring (via sensor 160) the water quality of used water in the first water tank (e.g. turbidity; para. 0032); determining if the water quality of used water is above or below a determined threshold level (para. 0039); and if the water quality is above the determined threshold level, recycling the used water out of the recycling device from the first water tank 120 to the at least one water source 116 (as shown in Figure 2; this step is performed as described in para. 0027; it is noted that if the quality of the water is below the determined threshold level the water is drained from the tank – i.e. the water is only delivered to source 116 if the quality is above the threshold) and storing the used water from the first water tank 120 in a second water tank (“Pressure Tank”) for recycling to the at least one water source (this is achieved in at least the same manner in which it is achieved by applicant; the “Pressure Tank” or second water tank is downstream of the first tank 120 such that it receives water before the water is delivered back to the water source 116 as shown in Figure 2).
Quigley does not disclose the water quality measurement includes measuring at least the RGB color of the water.
Pulyassary teaches a system and method for monitoring water quality (abstract) and further teaches a sensor (including a light and camera as described in col. 4, lines 42-60) is provided to measure RGB color of water (col. 3, lines 45-54) to determine the quality of the water (via a comparison with an acceptable level; col. 53-57). 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Quigley to include a sensor to measure RGB color of the water as taught by Pulyassary for the purpose of providing an additional quality measurement to thereby ensure that the quality of the water has met a predetermined threshold.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al. (US Patent Application 2016/0115675) in view of Pulyassary (US Patent 9528935) as applied to claim 1 above, and further in view of O’regan, Jr. (US Patent Application 2011/0210049).
Regarding Claim 6, Quigley does not disclose control means configured to control an antimicrobial system provided in the second water tank to avoid microbial growth in the second water tank.
O’regan teaches a system for treating water and further teaches control means (i.e. controlling the rate at which ozone is added as described in para. 0085) configured to control an antimicrobial system (the addition of ozone; it is noted that ozone is one of the examples of an antimicrobial system provided in applicant’s specification) provided in a second water tank 516 to avoid microbial growth in the second water tank (inherent in the addition of ozone in the same manner as achieved by applicant). 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Quigley such that the tanks include an antimicrobial system and control means therefore as taught by O’regan for the purpose of eliminating harmful microbiological organisms from the water.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al. (US Patent Application 2016/0115675) in view of Pulyassary (US Patent 9528935) as applied to claim 1 above, and further in view of Lorenz (US Patent Application 2011/0308618).
Regarding Claim 7, Quigley does not disclose control means which is connected to or comprise a connectivity device configured to wirelessly communicate with external devices.
Lorenz teaches a water collection and reutilization system (abstract) and further teaches control means (including computing device 402) which is connected to or comprise a connectivity device (including network interface 434) configured to wirelessly communicate with external devices (e.g. cell phones, PDA’s, etc.; para. 0081).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Quigley to include control means having a connectivity device configured to wirelessly communicate with external devices as taught by Lorenz for the purpose of allowing a user to be alerted in the event of a failure of one of the components as taught by Lorenz (para. 0087).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al. (US Patent Application 2016/0115675) in view of Pulyassary (US Patent 9528935) as applied to claim 1 above, and further in view of Rhoades (US Patent 7404926).
Regarding Claim 9, Quigley does not disclose a first filtering means arranged to filter the used water from the at least one used water source and/or a second filtering means arranged to filter used water from the first water tank and the second water tank.
Rhoades teaches a water treatment system and further teaches a filtering means 60 downstream of a pump 56.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Quigley to include a filtering means downstream of the pump as taught by Rhoades for the purpose of removing impurities from the water.  It is noted that a filtering means arranged downstream of the pump of Quigley in the manner taught by Rhoades is also downstream of at least the first water tank and therefore arranged to filter used water from the first water tank.
Regarding Claim 10, Quigley in view of Rhoades further discloses the first and/or second filtering means (filtering means as taught by Rhoades at 60 as described above) comprise a pre-filter (first stage filter 61 as taught by Rhoades) and a subsequent filter (second stage filter 63 as taught by Rhoades), wherein the subsequent filter (63 as taught by Rhoades) has a pore size which is lower than a pore-size of the pre-filter (the second stage filter having a pore size of about 25 microns while the pre-filter has a pore size of about 100 microns as taught by Rhoades; col. 4, lines 41-46).
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Quigley is seen as the closest prior art as described above, however Quigley fails to teach a second sensor means arranged to measure the amount of used water in the second water tank as claimed.  Tontegode (US Patent Application 2011/0036410) teaches level sensors 16A and 16B provided in respective tanks A and B.  However, there is insufficient evidence that it would have been obvious to one of ordinary skill in the art to combine Quigley and Tontegode such that the control means of Quigley would be configured to control the pump and the one or more valves based on the amount of used water in the second water tank as required by claim 13.
Response to Arguments
Applicant argues that the previously applied art fails to teach the new limitations of measuring the RGB color of the water.  However, newly applied Pulyassary teaches these new limitations as described above.  Applicant’s arguments with respect to Tontegode are moot, as Tontegode is not applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753